Name: Commission Regulation (EEC) No 296/82 of 5 February 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 82 Official Journal of the European Communities No L 40 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 296/ 82 of 5 February 1982 on the delivery of various consignments of butteroil as food aid laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 3 ), as last amended by Regulation (EEC) No 3474/ 80 ( 4 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece , and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 2 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies specified in the Annex hereto shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 3 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 4 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 40 / 2 Official Journal of the European Communities 11 . 2 . 82 ANNEX (&gt;) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Egypt Pakistan 4 . Total quantity of the con ­ signment 147 tonnes 42 tonnes 5 . Intervention agency responsible for delivery Belgium 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Egypt 644 Exp / Butteroil / Alexandria / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 'Pakistan 2149 / Butteroil / Karachi / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1982 Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 2 . 82 Official Journal of the European Communities No L 40 / 3 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Comores 4 . Total quantity of the con ­ signment 60 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CEE aux Comores' 9 . Delivery period Loading in March 1982 10 . Stage and place of delivery Port of unloading Moroni (deposited on the quay or on lighters ) Port of unloading Mutsamudu ( deposited on the quay or on lighters 11 . Representative of the beneficiary responsible for reception ( 3 ) MinistÃ ¨re de l'Ã conomie , des Finances et du Plan , Service de la gestion des aides internationales , Moroni  Grande Comore ( telex 219 MAERFIC KO ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40 /4 Official Journal of the European Communities 11 . 2 . 82 Consignment E 1 . Application of Council Regu ­ lations ; ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Guinea Bissau 4 . Total quantity of the con ­ signment 175 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econÃ ³mica europeia a Republica de Guine-Bissau' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1982 10 . Stage and place of delivery Port of unloading Bissau ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) ComissÃ ¡rio de Estado , Industria e Artesanato , Caixa Postal 85 , Bissau 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 2 . 82 Official Journal of the European Communities No L 40 / 5 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Israel Jordan 4 . Total quantity of the con ­ signment 75 tonnes 90 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) See note (4 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in March 1982 10 . Stage and place of delivery Port of unloading Ashdod ( deposited on the quay or on lighters ) ( 5 ) Port of unloading Aqaba ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) General Superintendance Co . on behalf of UNRWA , Ashdod , Israel Field Supply and Transport Officer , Jordan , PO Box 484 UNRWA, Amman , Jordan 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40 / 6 Official Journal of the European Communities 11 . 2 . 82 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II of Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 / 77). ( 4 ) In new , bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( J ) The product must be delivered by the tenderer in containers 20 feet long .